Citation Nr: 0729607	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right thumb 
disability.

3.  Entitlement to service connection for an inability to 
procreate.

4.  Entitlement to service connection for a lump on the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of July 2004 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran does not have a right thumb disability.

2.  The veteran does not have a disability manifested by the 
inability to procreate.

3.  No lump on the left hand was present in service or until 
many years thereafter, any currently present lump on the 
veteran's left hand is not etiologically related to service 
or an undiagnosed illness.

4.  The veteran did not participate in combat with the enemy, 
and there is no corroborating evidence of any stressor 
supporting a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A disability manifested by the inability to procreate was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  A lump on the left hand was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).
§§ 

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he should submit 
any pertinent evidence in his possession, by letters mailed 
in June 2004 and November 2004, prior to the initial 
adjudication of the claims.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for the claimed disabilities, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
any of the claimed disabilities  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran was not 
afforded a VA examination in response to his claims, the 
Board has determined that no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate any of the claims. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms:  (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Right Thumb Disability

The veteran contends that he slammed a Hollister on his right 
thumb during active duty and that the injury has left him 
with pain and numbness in the right hand.  

The service medical records are negative for evidence of a 
right thumb disability and there is no post-service medical 
evidence suggesting the presence of such a disability until 
August 2004, when the veteran was seen by VA on an outpatient 
basis.  The physical examination at that time disclosed 
decreased sensation on the volar aspect of the right thumb, 
but no weakness.  The examiner ordered a Nerve Conduction 
Velocity (NCV) study to assess right thumb numbness.  The 
findings on the NCV study in November 2004 were within normal 
limits.  There is no other medical or objective evidence of 
this claimed disability.  Accordingly, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran does not have a current disability of the right 
thumb.  


Inability to Procreate

The veteran contends that he was instructed to take Malaria 
pills every day during his tour of duty in the Middle East 
and that taking these pills caused him to be unable to 
procreate.  The veteran believes that he is unable to 
procreate because he has been married twice to different 
women and neither marriage produced a child.

Service medical records show that in June 1990, the veteran 
was seen for tenderness and a knot on the right testicle.  
Service medical records do not show that he was found to be 
sterile or unable to procreate, and there is no post-service 
medical evidence of this claimed disability.  Moreover, his 
genitourinary system was found to be normal when he was 
examined by VA in August 2004.  In view of the normal 
genitourinary findings in August 2004 and the absence of any 
medical evidence of this claimed disability, the Board must 
conclude that the preponderance of the evidence is against 
this claim as well.  


Lump on Left Hand

The service medical records are negative for evidence of a 
lump on the left hand.  VA outpatient records show that when 
the veteran was seen in August 2004, he reported having a 
cyst on his left hand and first noticing it during service.  
He also indicated that he never had it examined by a doctor.  
The physical examination revealed that his skin was normal.  
No abnormality of his left hand was noted.  Although the 
veteran is competent to state that he first noticed a lump on 
his left hand in service and to state that it has existed 
since then, the Board is not required to accept his 
statements as true.  He provided these statements more than 
10 years after his discharge from service and coincident to 
his pursuit of compensation benefits.  He has provided no 
corroborating evidence of the presence of a lump on his left 
hand in service or thereafter.  Moreover, even if the veteran 
does currently have a lump on his left hand, there is no 
medical evidence linking it to his military service or to an 
undiagnosed illness.  Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim.


PTSD

VA outpatient records dated in 2004 show that the veteran was 
diagnosed with PTSD.  In addition, a readjustment counseling 
specialist at the Greenville Vet Center reported in a January 
2005 letter that the veteran has PTSD.

The veteran's service personnel records confirm that he 
served in Southwest Asia theater of operations from December 
1990 to May 1991.  They do not show that he received any 
award or decoration indicative of his participation in 
combat.  In addition, the Board has not found the statements 
provided by the veteran many years after service and in 
connection with his claim for compensation to be sufficiently 
probative to establish his participation in combat.  The 
veteran has provided no corroborating evidence of any of his 
claimed stressors.  Moreover, his claimed stressors are too 
general in nature to be verified through U.S. Army and Joint 
Services Records Research Center.  

Accordingly, service connection is not warranted for his 
claimed PTSD.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right thumb disability is denied.

Service connection for a disability manifested by the 
inability to procreate is denied.

Service connection for a lump on the left hand is denied.

Service connection for PTSD is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


